IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


INVESTORS COMMERCIAL CAPITAL            : No. 461 EAL 2016
LLC, SERVICING AGENT FOR THE            :
BANK,                                   :
                                        : Petition for Allowance of Appeal from
                 Respondent             : the Order of the Superior Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
UNKNOWN HEIRS, DEVISEES, ETC.           :
CLAIMING RIGHT, TITLE OR INTEREST       :
FROM OR UNDER HENRY A. KOPACZ,          :
DECEASED AS MORTGAGOR AND               :
KOPACZ IRREVOCABLE FAMILY               :
TRUST, AS REAL OWNER,                   :
                                        :
                 Petitioners            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.